    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 1 of 54




DAVID J. HOLDSWORTH (4052)
Attorney for Plaintiff
9125 South Monroe Plaza Way, Suite C
Sandy, UT 84070
Telephone (801) 352-7701
Facsimile (801) 567-9960
david_holdsworth@hotmail.com


  IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                 CENTRAL DIVISION
 BJORN JONES,                              :            COMPLAINT
                                           :      (JURY TRIAL DEMANDED)
               Plaintiff,                  :
                                           :
        v.                                 :
                                           :
 UNIVERSITY OF UTAH,                       : Civil No.
                                           :
               Defendant.                  : Hon.

              COMES NOW the Plaintiff, Bjorn Jones (hereinafter referred to as “Mr.

Jones” or “Plaintiff”) complains of Defendant University of Utah (hereinafter referred

to as the “University of Utah” or “Defendant”), demands trial by jury and as and for

causes of action alleges as follows:

                                   JURISDICTION

              1.     This action is brought pursuant to Title VII of the Civil Rights Act

of 1964, as amended, for discrimination in employment and for retaliation.

Jurisdiction is specifically conferred on this Court by 42 U.S.C. § 2000 e (5).
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 2 of 54




Equitable and other relief are also sought under 42 U.S.C. § 2000 e (5) (g).

Jurisdiction is also based on 28 U.S.C. §§ 1331, 1332 and 42 U.S.C. § 1981, et. seq.

Where employment discrimination based upon disability is alleged, jurisdiction is

conferred by the Americans with Disabilities Act (“ADA”) and/or the Vocational

Rehabilitation Act of 1973 (“Rehabilitation Act”).

                                         PARTIES

              2.      Bjorn Jones is a citizen of the United States and a resident of the

State of Utah.

              3.      The University of Utah is a political subdivision of the State of

Utah which does business in the State of Utah in Salt Lake County and which is an

“employer” subject to the terms and provisions of the ADA and/or Rehabilitation Act.

                               STATEMENT OF FACTS

              4.      Mr. Jones has a rheumatological impairment called (1) Ankylosing

Spondylitis (AS), which is an autoimmune disorder similar to Rheumatoid Arthritis in

that it attacks the body and the joints, causing widespread inflammation and pain. A

unique characteristic of AS is that the pelvis and the tail bone joints (sacroiliac) fill in

with bone, causing increased pain and inflexibility. Another relevant impairment Mr.

Jones has is (2) Fibromyalgia, which causes nerve pain throughout the body, on top of

the inflammation that is caused by the AS. Furthermore, he has a disability that


                                              2
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 3 of 54




involves a childhood hip deformity, Legg-Perthes, that caused a childhood of pain and

limping, which culminated in his hip collapsing at age 23, requiring a total hip

replacement. Each of these impairments alone substantially limits major life activities,

but with all three, symptoms are complex and compounding.

              5.     Mr. Jones’ impairments and consequential pain substantially limit

his major activities of daily life, such as when buttoning buttons, putting on his belt,

tying his shoes, also holding his wife’s hand, and carrying his young children. Turning

a doorknob or holding things in his fingers for longer periods of time can increase

pain. It is painful to bend down and over to one side or the other. Walking, jogging,

and running cause much pain for his joints, particularly his ankles, knees, and lower

back. Turning his head from one side or the other is painful. In most places, he cannot

sit for five minutes without having a lasting impact on his spine for hours. It is painful

to reach out, or reach down with his arms. If he is sitting and his arms aren’t being

supported correctly, it puts terrible strains on his shoulders and neck, which can turn

into migraines. Therefore, if his arms aren’t supported in the appropriate way while he

is typing or using a mouse for an extended period of time, this creates substantial pain,

which causes him to lose concentration, and makes his arms, hands, and fingers

become inflamed and harder to use. He has had to take sleep medicine for over five

years because his pain has been so severe that he has insomnia.


                                             3
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 4 of 54




              6.      Mr. Jones uses medications, a specialized ergnomic chair, known

as an Amia Steelcase chair, and techniques and practices to limit the pain he

experiences. His primary medications include Humira, Lyrica, Butrans, Trazadone,

Ibuprofen, and Acetaminophen.

              7.      All three impairments are expected to last for the rest of his life,

including the stiffness, pain, and rigidity of his totally replaced right hip.

              8.      Mr. Jones’ limitations affect his ability to perform the job at issue

in this civil action by requiring him to use a Amia Steelcase ergonomic chair to

maximize the support given to his spine and limbs. The desk at his job was unusually

short to begin with, but then to factor in that he is 6’2’’ with long arms, and have all

the inflammation and pain that he does, typing and using the mouse for extended

periods of time was immensely painful, essentially, as if he were reaching and putting

strain on his shoulders and neck constantly. To work day after day, and week after

week, without accommodation, was painful for him to perform his job and affected his

physical mobility due to the inflammation caused by having to physically fully extend

his arms without the appropriate support.

              9.      On February 21, 2017, Mr. Jones began employment at the

University of Utah, Department of Pediatrics, performing the job of Pediatric Specialty

Scheduler. Mr. Jones’ job duties included answering phone calls using a headset and


                                              4
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 5 of 54




providing patients and parents of pediatric patients exceptional customer service

regarding their health care, helping them schedule and cancel appointments, along with

explaining what to expect upon arrival. This was done while navigating several

computer programs. It also included working with the physicians’ offices regarding

pre-authorizations and follow-up care for patients and calling the patient or patient

representative to be pro-active about their health care. It also involved organizing and

updating patient appointment and procedure records.

              10.    Mr. Jones was capable of performing all of the major functions

and parts of his job with a reasonable accommodation. It is just the length of time and

the efficiency that he can perform the major functions, which are affected by being

without the reasonable accommodations.

              11.    Mr. Jones made the University of Utah made aware of his

limitations and disabilities on the third day of his employment, February 24, 2017.

Following the protocol that was given to Mr. Jones by the Human Resource

department, Mr. Jones submitted the employer’s Disability Accommodation Form, and

submitted it by fax to the number on the form, to the Office of Equal Opportunity and

Affirmative Action (OEO). He submitted a document entitled “Exhibit CC - Original

Accommodation Request Form”. The file shows the date and time stamp of when the




                                            5
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 6 of 54




previously mentioned office received that form, which was February 24, 2017, at 4:07

p.m., Mountain Standard Time.

                12.   On March 2, 2017, Ms. Liz Prince (“Prince”) of the OEO Office

emailed Mr. Jones to inform him that she had received his Disability Accommodation

Form and she generally explained the process of accommodation requests.

                13.   Thus, on February 24, 2017, Mr. Jones sent a Disability

Accommodation Request to the University of Utah’s Office of Equal Opportunity and

Affirmative Action. In such request, he explained that he had a condition known as

Ankylosing Spondylitis. Ankylosing Spondylitis is an autoimmune disease similar to

Rheumatoid Arthritis in that it causes chronic inflammation and deterioration of the

body’s joints, but it differs from Rheumatoid Arthritis because certain joints of the

body become filled in with bone and fuse together — namely, the lower spine, which is

one of the symptoms which Mr. Jones experiences. His submission contained two

accommodation requests, one pertained to elevating his work station twelve inches

from its current level, and the other was a request for a specific type of ergonomic

office chair.

                14.   From day one of Mr. Jones’ employment, he had brought his

personal “Amia Steelcase” chair to leave at work until the hopeful day when a chair

would be provided for him through a reasonable accommodation. He requested an


                                            6
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 7 of 54




Amia Steelcase chair just like the one he had brought to work and kept in the back of

his van so that, when he and his wife took their children to see their grandparents, he

could have a comfortable place to sit, or to church, or to the movies. For a whole

month, Mr. Jones made sacrifices of either being in extra, immense pain, or missing

out on life opportunities, in order to be able to have his chair at work so he could be

productive and benefit his employer.

              15.    On March 2, 2017, Liz Prince (hereinafter referred to as “Prince”),

Equal Opportunity Consultant, contacted Mr. Jones and the two of them engaged in an

email conversation. She stated specifically in regard to the request for an ergonomic

chair, that she would “reach out to [Mr. Jones’] supervisor to determine if it is

reasonable for them to make the purchase”, and also that, because it was “more

expensive than most,” she would “likely be going through the medical information

evaluation process in which medical documentation will be required to be submitted by

[Mr. Jones’] medical provider detailing [his] condition and need for this specific

chair”. Mr. Jones explained to her that, for the time being, he was using his personal

chair of the same model that he had requested to use as an accommodation, but that he

needed the chair he had brought from his home for personal use at home as well and

transporting the chair to and from his home and in and out of his car was quite painful

for him.


                                            7
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 8 of 54




              16.    Prince also stated the elevated work station was a possibility and

that it would be discussed with his supervisor. She made no mention that the request

for an elevated work platform might or would require medical documentation. Thus,

Mr. Jones presumed that the process to implement such request for accommodation for

his disability would continue without any further action on his part, and he was

determined to do his best to be patient, even if it meant enduring pain unnecessarily

and not being as productive as he could have been, had the University implemented the

requested accommodation to elevate his work platform in a timely manner.

              17.    Although Prince had told Mr. Jones that the University would

most likely be going through a medical information process with a request for

information from his doctor, she did not (1) inform him that the medical information

process was to be definitively initiated; (2) inform him that she had sent a

questionnaire to Dr. Darley’s office; and (3) did not notify him that March 16, 2017

was the deadline to have the medical questionnaire returned so that his accommodation

request could be properly evaluated. Mr. Jones alleges all three of these reasons are

important because he has found that medical processes and accommodation processes

move much quicker when the patient is an active participant, i.e.: (1) if he is not told

that the medical information is proceeding, then he cannot know when, if, or what he

needs to do to get and keep that process moving; (2) if he is not informed that the


                                             8
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 9 of 54




questionnaire was sent to Dr. Darley’s office, then he cannot know that he should be

looking to follow up with Dr. Darley’s office, instead of merely waiting to hear an

update from Prince; and (3) if he is not notified that March 16, 2017 is the deadline to

have the completed medical questionnaire returned, then he is unable to be proactive in

ensuring that his disability accommodations request is not delayed by missing any

deadlines.

              18.    Mr. Jones alleges he had a need and the right to be informed about

any action or inaction taken with regard to his requests for disability accommodations.

This is why he was surprised and disappointed. Fortunately for Mr. Jones in this

situation, Dr. Darley’s office was fairly quick to update him on where the parties were

in the process so that Mr. Jones could make an appointment to see Dr. Darley and

discuss the requested accommodations.

              19.    On March 6, 2017, a few days after Mr. Jones’ conversation with

Prince, he received a call from his Rheumatologist, Dr. Michael Darley, who was

treating him for his condition of Ankylosing Spondylitis. Mr. Jones was able to

reserve the soonest available appointment, March 16, 2017. Dr. Darley’s appointment

scheduler told Mr. Jones that March 16, 2017 was also the deadline that was listed on

the letter from his employer’s Disability Accommodations office to his doctor, which

asked that a medical questionnaire be completed and returned, to assist in evaluating


                                            9
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 10 of 54




his accommodations request for an ergonomic chair. Mr. Jones found it surprising and

disappointing that he had received this information through a phone call from his

doctor, because Prince had told him twice in the email conversation of March 2, 2017

that she would keep him “updated as we move[d] along”.

                20.   The Director of the Office of Equal Opportunity and Affirmative

Action has informed Mr. Jones that Prince never contacted his supervisor, Anne

Laveder (hereinafter referred to as “Laveder”), Manager, Administration, about the

accommodation request until March 16, 2017. Therefore, after two weeks of Mr.

Jones experiencing increasing pain at work due to needing his work desk to be

adjusted twelve inches higher, Prince hadn’t even contacted his supervisor about the

request, even though the email chain proves Prince was fully aware of the situation.

This means that a whole 24 days passed before the accommodation request he had

submitted was even discussed with his supervisor who could put in the request to have

his desk level elevated. Then, on Monday, March 20, 2017, Mr. Jones’ supervisor sent

a work chat to him stating that she had approved and submitted a request for his desk

to be raised.

                21.   After Mr. Jones had scheduled the disability accommodations

appointment with Dr. Darley’s office, he looked at his team’s calendar, as was the

established protocol, to see if anyone on the team had scheduled to be off that day. Mr.


                                           10
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 11 of 54




Jones saw that someone had that whole week off, but because the soonest available

appointment with Dr. Darley was March 16, 2017, and the deadline to have the

questionnaire completed and returned was March 16, 2017, he truly had no other

option, but to request time off to attend such doctor’s appointment. He then submitted,

via email, a “time off request” in order to be excused from work the day of his

appointment. The email specifically stated the appointment was to visit with a doctor

in regard to his disability accommodation request. In the email, he also mentioned that

he set an appointment with an Allergy Specialist (Dr. Aaron Kobernick) to check for

allergens in the workplace, because he was experiencing “adverse reactions,” which

was a reference to his increased asthmatic symptoms. (Dr. Kobernick’s testing came

back negative.)

              22.    Mr. Jones’ team lead, Starlene (Star) Todd (hereinafter referred to

as “Todd”), Pediatric Scheduling Lead, responded to his time off request email by

saying that she approved the request, but also that another team member had already

scheduled the time off, and she finished by stating “but since you are relatively new[,] I

feel comfortable allowing you the time off. Going forward, make sure that you review

the calendar to see if anyone on Red Team has already requested the day”. Mr. Jones’

head supervisor, Laveder, Manager, Administration, was also a recipient of this email

chain.


                                           11
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 12 of 54




              23.     Mr. Jones felt as if he was being treated as though they thought

they were doing him an extra special favor by granting him the time off. However, the

only reason he was requesting time off was so that his disability accommodation

request could be fulfilled and he could be a more productive employee, and not have to

endure as much pain as he had been enduring.

              24.     Mr. Jones alleges he was in constant agony each day that he was

working. The pain resonated from the tips of his fingers all the way up to his neck, and

through his jaw, ears, and temples. This always occurred on both sides of his body.

              25.     There were a couple days when Mr. Jones was not able to work at

all and had to return home early from work because he was feeling especially terrible

because of pain. Although he had the pain as previously described every day, on

Friday, March 3, 2017, it raised to a new level and became wholly unbearable. What

was unique was that his arms and neck began to feel so heavy, as if they were filled

with concrete, in a way, which virtually paralyzed him at his workstation. Mr. Jones

alleges his movements became slothful-like and the flexibility in his arms and neck

was minimal. The pain went beyond his jaw, ears, and temples, to his eyes. When he

extended his arms toward the keyboard, he could not focus on the items displayed on

his computer screen because his eyes kept rolling upward. After attempting to endure a

solid hour of this, he felt excessively terrible physically, but also, as his work


                                             12
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 13 of 54




production was largely diminished as a result of the pain, he did not believe that

staying at work was a moral choice because he felt that he was not contributing enough

to the productivity of his employer so as to earn his wage in a manner of integrity. His

team lead was not present that day, so Mr. Jones approached Vanessa Hilleboe

(hereinafter referred to as “Hilleboe”), Quality Assurance Analyst, who also serves in a

managerial role for the office, and he explained that he was not feeling well and that he

needed to leave for the day. Although it was still considered unexcused because it was

a same day occurrence, she approved the dismissal for the day. The next Monday, Mr.

Jones’ symptoms returned to their technically functional, but diminished capacity and

abundantly painful state.

              26.    On February 8, 2017, Mr. Jones interviewed for his employment

position, and on February 9, 2017, he accepted it. Prior to the interview and after Mr.

Jones had arrived for his interview, which was in the same building and office where

he would be working as a Pediatric Specialty Scheduler, he realized he needed to use

the restroom. He began walking towards the restroom and noticed that, on the floor,

there was an area of about two feet by two feet where pieces of tile were either clearly

loose or completely missing. As he walked about a foot to the side of the loose tiles in

an attempt to escape the mess, he felt his left foot move and shift. He remembers this

because he was very grateful that he had not slipped and fallen right before his


                                           13
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 14 of 54




interview. On his start date, near two full weeks later, on February 21, 2017, when he

saw the floor, he saw that an even greater area of the floor had loose tile.

              27.    Although Mr. Jones does not have record of the exact date, some

time after his start date, a tradesman came and removed all the evidently loose tiles,

and also cleared away an even larger amount of tiles. However, one of his tools was

very loud, and it could be heard in the office off and on for a good couple of hours.

When Mr. Jones left that day, he observed the large bare space, slightly lower than the

tiled floor that surrounded it. Mr. Jones reasoned that the tradesman would be back the

next day to fill in the floor, as it was obviously a safety hazard. Surprisingly, the

tradesman did not return the next day, nor the next, and nor the following day.

Eventually someone placed a “wet floor” sign near it and it just seemed to become part

of the scenery.

              28.    An alarming thing about the exposed and unfinished floor is that,

although someone from the office where Mr. Jones worked could technically reach the

restroom without walking through it by taking a longer way to get to it, other people

who enter the building could not. The office shares the building level with a child

daycare facility. Therefore, if a parent or guardian needed to visit the restroom prior to

picking up a child, they would necessarily have to walk through the unfinished area, as

Mr. Jones had to on the day of his job interview. Furthermore, if one were to pick up


                                            14
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 15 of 54




their child from daycare and then it occurred to them that they or their child needed to

use the facilities, they would have to go through the unfinished, unsafe, walkway as

well. But also, for all those in the office where Mr. Jones was employed, the unfinished

floor presents another problem, because that part of the floor lies between the outside

door of the building, and the door that leads to the part of the office where people need

to swipe their ID badges to clock in and out for their shifts. This setup essentially

makes the area with the exposed floor a much-traveled area. Even though people walk

through it the great majority of the time with no complications, it can present some

severe challenges and hazards for some, both for individuals with and without

disabilities.

                29.   Mr. Jones alleges his disability, Ankylosing Spondylitis, is one of

the disabilities where a clear and completely level walking space is imperative to

minimize the risk of injury. Because his sacroiliac joints have fused together, or in

other words, both sides of his pelvis are fused with his tailbone, most minor mishaps

can lead to significant pain, and even sometimes to severe injury. This is because: (1)

his bones aren’t flexible; and (2) when his bones have to absorb impact with little or no

help from a joint, it is typically quite painful.

                30.   Mr. Jones alleges that, on March 15, 2017, the unfinished floor

not being level with the rest of the floor contributed to an incident. In the early or


                                              15
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 16 of 54




mid-morning of March 15, 2017, he was walking in the hallway where the unfinished

floor was, and, as he was attempting to step over the ledge with his left foot, trying to

get past the space with the unfinished floor, his foot tripped on the ledge, which caused

him to bring his right leg forward abruptly and awkwardly. He then felt a sudden and

strong pain in his right hip and lower back. He didn’t believe it was broken, but he

was in a massive amount of pain. Mr. Jones’ sacroiliac joints are little or non-existent,

and so suddenly having to speedily bring his right leg to the ground made his hip and

lower back have to absorb the force of the impact, which was why he was in so much

pain. He then proceeded to return to his desk to work, despite the pain he was feeling.

              31.    Mr. Jones didn’t want to tell anyone about what happened because

the ledge seemed so small and insignificant and he didn’t want to seem clumsy. On the

outside, Mr. Jones looks like a young, able-bodied man and Mr. Jones didn’t want

anyone to think he was overreacting. Mr. Jones did his best to keep working, but soon

the muscles of his hip and lower back were contracting, and in time, his complete

lower back and lower abdominal muscles were clenched. Mr. Jones believes that is

why he had to leave his desk swiftly twice that morning because he needed to have an

urgent, spontaneous bowel movement. The tension of the muscles just kept moving

upwards, and at about 11:30 a.m., his chest began to tighten and his breathing became

strenuous, and he began having an asthmatic episode. To be clear, it was not a


                                            16
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 17 of 54




life-threatening asthma attack, because Mr. Jones had never had one, but it was one

that severely lessened his ability to think critically, which hampered his ability to do his

job.

              32.    Because Mr. Jones was experiencing so much pain in the various

parts of his body, Mr. Jones knew he needed to go home and attempt to relax his body.

In the email request to leave early, which he sent to his Team Lead, Todd, and then

forwarded to the informal mid-level Manager, Hilleboe, Mr. Jones explained that he

was having asthmatic symptoms and that he had forgotten his acute response inhaler at

home. While these things were true, they were not the ultimate cause of his troubles of

the day; but the tripping incident with the unfinished floor actually was.

              33.    The next day, March 16, 2017, was the day Mr. Jones had his

appointment with Dr. Michael Darley, Rheumatologist, to discuss the disability

accommodation questionnaire. At his appointment with Dr. Darley, as the two began

to talk, Dr. Darley informed Mr. Jones that he usually has Occupational Therapists

complete the questionnaires for disability accommodations, and he referred Mr. Jones

to make an appointment with one to complete the questionnaire. Mr. Jones’

appointment with Dr. Darley was at 10:00 a.m. in Provo, UT, and, then, after Mr. Jones

drove home from his appointment, it was nearly noon. At 11:58 a.m., Mr. Jones sent

his Equal Opportunity Office contact, Prince, an email updating her about how Dr.


                                            17
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 18 of 54




Darley referred him to an Occupational Therapist. Mr. Jones also requested an

extension for his disability accommodations case and notified her that he had called the

University of Utah’s Life Skills Clinic to set up an appointment, but that he was asked

to leave a message. Prince replied a few minutes later thanking him for updating her,

and stated that “it” (the extension) was “fine.”

              34.    On Monday, March 20, 2017, Mr. Jones’ head supervisor,

Laveder, initiated a Skype Message conversation and let him know that she had

“submitted the request for [his] desk.” Mr. Jones thanked her for that and then asked

her if there was any news about the request for the ergonomic chair. She replied, “I

think THEY might need more documentation for that one, THEY should be reaching

out to you about that.”

              35.    Mr. Jones alleges that, after the conversation, there were two

things that really stood out to him. The first thing about his conversation with Laveder

is that she used the word “They.” This left him confused, because Laveder used the

word “They” to describe the entity that had approved the request to elevate his desk

and would decide about his chair. However, in his initial discussion with Prince, his

Equal Opportunity Office contact, she said that his “supervisor” would “determine if it

is reasonable for them to make the purchase.” Mr. Jones had presumed that Laveder

had been the one to interview him, the one who made the decision to hire him, the one


                                            18
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 19 of 54




who submitted the request to elevate his desk, and the only person who Mr. Jones had

come in contact with that people in his office called their supervisor, was the individual

who was, in fact, his supervisor. But if Prince says “my supervisor” determines

whether it is reasonable to make the purchase, and Laveder says that “they,” who is/are

making the decision to approve his chair request might need more documentation, then

Mr. Jones was uncertain as to who his supervisor was. It made him frustrated that he

did not know who was the person making the decision regarding his accommodation

request. The second thing that stood out to him with regard to his conversation with

Laveder via Skype Message, is that the request to elevate his work desk got approved

without medical documentation, and that it got approved when it did. Although in his

initial email conversation with Prince, she only referred to the chair as needing medical

documentation, Mr. Jones ended up thinking that it did because he didn’t think a

disability accommodation request that didn’t need medical documentation would take

that long for someone to contact him. In addition, the letter sent from Prince to Dr.

Darley, his Rheumatologist, which Mr. Jones received when Dr. Darley gave him the

questionnaire papers to take to the Occupational Therapist, specifically mentions that

the questions are to help evaluate whether his request for his “desk to be raised

approximately 12 inches,” would “assist him in performing the essential functions of

his job.” However, the request to elevate his work desk was approved without any


                                           19
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 20 of 54




medical documentation, which was after a whole seventeen business days of him

working through excruciating, but unnecessary, pain. This was both confusing and

frustrating. But there was another thing about the timing of the work desk request

approval that raised a concern for him. Although the request to elevate his desk did

not need medical documentation, it took about two weeks before Mr. Jones was

notified of approval, and it was only shortly after Mr. Jones had emailed Prince, a full

two weeks after she had begun his case and said she would update him, that Mr. Jones

received notification that his desk request had been approved and submitted. This

made it seem like his elevated work desk request got lost somewhere, or just

straight-up neglected. Mr. Jones didn’t understand (1) why an employer wouldn’t be

sure to be on top of fulfilling a simple disability accommodations request, especially

one without the need for medical documentation, if it meant that the employee would

not be in as much pain and would be more productive.

              36.    On Wednesday, March 23, 2017, Mr. Jones began his workday

not working at his typical office, but at the Primary Children’s Eccles Outpatient

Services Building, because Mr. Jones was scheduled to job shadow the Pediatric

Cardiology Medical Assistants (MAs), who, the previous week, had sat with Mr. Jones

and Todd, and learned how to schedule appointments. Mr. Jones reported at that office

starting at 8:30 a.m., along with his colleague, Ashley Diamond (hereinafter referred to


                                           20
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 21 of 54




as “Diamond”), Pediatric Specialty Scheduler. Because he was entering a new

building, Mr. Jones had come prepared with his office chair loaded into his minivan in

case he and Diamond were to be sitting for a significant amount of time during the

shadowing. However, he did not take his chair inside at first because Mr. Jones did not

want it to be a distraction and Mr. Jones wanted to make sure he was going to need it

because Mr. Jones also knew that Medical Assistants’ jobs were more active. As Mr.

Jones approached the front receptionist desk, Mr. Jones noticed something

immediately. He noticed that the cheerful service representatives were sitting in the

exact same model of office chair that Mr. Jones had requested for his disability

accommodation. Mr. Jones became elated because, right then, Mr. Jones knew that

there was a real possibility that he would be able to get the kind of chair he had

requested and take the home office chair that he had been using at work and be able to

use it at home. Mr. Jones presumed that the service representatives had medical issues

and were being accommodated. The front desk service representatives were Channing

Jackson (hereinafter referred to as “Jackson”), Outpatient Services Specialist, and

Olean Moa (hereinafter referred to as “Moa’), Outpatient Services Specialist. His

colleague, Diamond, arrived moments after, and then Erika Hulse (hereinafter referred

to as “Hulse”), Medical Assistant, escorted both back to observe the process of taking

vital signs of the patients and electrocardiograms.


                                            21
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 22 of 54




              37.    After attending four or five appointments in rapid succession,

Hulse took Mr. Jones and Diamond to the common office room of the Pediatric

Cardiologists and their Medical Assistants, and that’s when Mr. Jones saw that there

were about thirty cubicles with computer workstations, and every single one of them

was accompanied by a chair of the exact same model Mr. Jones had requested as a

disability accommodation. Mr. Jones could not believe that so many people without

disabilities, and who were in the exact same sub-department as Mr. Jones was,

Pediatric Clinical Enterprise, were able to enjoy the comfort of the chairs, when he,

with a clearly legitimate disability, was being forced to wait for medical documentation

in order to be able to receive the same benefit.

              38.    Mr. Jones alleges that he and Diamond left the Pediatric

Cardiology medical clinic about 12:30 p.m., and returned to their regular office after

lunch at about 1:15 p.m. When Mr. Jones arrived, as he sits directly adjacent to his

Team Lead, Todd, Mr. Jones explained to her in a positive tone that, in the medical

office workroom, there were dozens of chairs exactly like the one Mr. Jones was

requesting, and then Mr. Jones finished by saying something similar to, “So, yeah, I’m

excited, we’re gonna get one.” This was accompanied with a grin. She responded

with something similar to, “Oh really? I had no idea. I haven’t had the chance to go

yet because it’s been so busy here.” Then she asked him about how the experience


                                            22
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 23 of 54




with the patients was, and a minute or two later, they finished up the conversation

because she had to attend a meeting.

              39.    Mr. Jones began working diligently, and very quickly the pain

from his fingers to his temples exploded. Mr. Jones didn’t want to be in pain anymore,

and Mr. Jones didn’t want to feel like he wasn’t contributing his best to his employer.

Mr. Jones needed to work to provide for his family, and, even though the management

was already quite pleased with his job performance, Mr. Jones knew the Pediatric

Cardiology team needed him even more than what Mr. Jones was able to give without

his disability accommodation requests being fulfilled. This is because, in recent

months, they had fallen a great deal behind on things due to employee turnover, a

division in the medical specialties, and the extensive attention required for the young

cardiology patients. As a testament to the improvement as a team, Laveder had sent an

email comparing team performance from January and March, and the statistics had

drastically improved.

              40.    On top of that, Mr. Jones knew that his individual contributions in

the workplace were being favorably noticed because of complimentary comments, both

verbal and via email. For example, just the day before, on March 21, 2017, Todd told

him in spoken conversation that his help with training the Medical Assistants on how

to schedule appointments, contributed to the Medical Assistants’ positive feedback. At


                                           23
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 24 of 54




that time, a co-worker, Joshua Clayton (hereinafter referred to as “Clayton”), Template

Specialist, was nearby and Todd explained to him that when one of the Medical

Assistants (MA) arrived in the morning to begin the first portion of the training with

her, the MA stated, “I can just smell the suicide in the air in here,” and that, by the time

the MA finished the hands-on training portion in the afternoon with Mr. Jones, the MA

had “opened up quite a bit and at least didn’t have a frown on her face.” Todd then

forwarded him the email from the Head Manager for the whole Clinical Enterprise

Sub-department, Rebecca Rechenmacher (hereinafter referred to as “Rechenmacher”),

which congratulated the team on the excellent work with training the MAs, stating that

the MAs had “wonderful things to say about [the] program,” and that they felt the

training was “structured and informative”. Todd wanted to give Mr. Jones special

recognition for this, so she gave him two raffle tickets, which Mr. Jones gave to

Lindsey Carcamo (hereinafter referred to as “Carcamo”), who put the tickets in the

office raffle bin. Tickets are drawn periodically and the winner receives a unique

privilege, such as an extra-long paid lunch, or still being paid but being able to leave

early on a Friday.

              41.    Mr. Jones alleges that the accommodations Mr. Jones requested

should have been approved without any inquiry for medical documentation, because

(1) his elevated work desk request did get approved without any medical


                                             24
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 25 of 54




documentation; and (2) the exact model of chair Mr. Jones was requesting had been

made available to over thirty coworkers, whom one could not reasonably say that all of

them, or even half of them, suffered from a disability as agonizing as what Mr. Jones

experiences on a daily basis.

              42.    Mr. Jones alleges that, on the afternoon of Wednesday, March 22,

2017, he had just returned from shadowing the Medical Assistants. When Mr. Jones

began to work at his computer that afternoon, the crushing pain existed from his

fingertips all the way of to the temples of his head, he began to think about how nice it

would be when he would finally have his desk elevated, and then he began to think that

it must be more of a lengthy preparation process if it takes at least two days for

someone to come and elevate the desk once a request has been officially submitted, in

his case, submitted by Laveder, on or before Monday, March 20, 2017.

              43.    Mr. Jones alleges that it was then that, for the first time, Mr. Jones

truly looked to see how his workstation was put together. His cubicle appeared to have

typical cubicle walls, and every three feet or so there was a strip of metal signifying

where one piece of the wall ended, and the next part of the wall began. If one did not

look closely, then the metal strips looked like they were part of every manufactured

cubicle that Mr. Jones had ever seen in his life, including the three previous offices

where Mr. Jones had worked. However, when Mr. Jones looked closer, he found


                                            25
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 26 of 54




something that was uniquely different. Every inch or so on the metal strips, there was a

slit, and these slits were found from six inches above the floor, up all the way until

about six inches before the top of the cubicle. Mr. Jones reasoned that, surely, they had

to serve some purpose. So Mr. Jones examined the smaller document-organizing shelf

that was about eight inches above his main workstation table. He saw that there was a

three-foot long continuous shelf bracket, or shelf holder, that was inserted into the slits

of the metal strips on one side of the cubicle wall, and that about three feet down at the

end of that cubicle wall piece, it was inserted into the slits there as well. The

document-organizing shelf was then fastened onto the shelf brackets and that is how it

remained stable. Mr. Jones deduced that his main workstation table was also held up

the same way, with shelf brackets hooked into the slits at the edges of the cubicle wall.

After a quick look under the workstation table, which confirmed that his deduction was

correct, Mr. Jones also saw that the worktable was divided into three sections, each

corresponding to a three-foot section of cubicle wall. In addition to being held up by

the shelf brackets, the worktable sections were connected to each other by a tiny

two-by-two inch square plate, with a total of four screws.

              44.    Mr. Jones alleges that, upon assessing the situation, he determined

it would be extremely easy to raise his workstation, especially because the three-step

process was more simple than any larger product Mr. Jones had ever come across at


                                            26
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 27 of 54




Walmart or IKEA, and that the only tool Mr. Jones needed was a basic Phillips

screwdriver.

               45.   Mr. Jones alleges that he did not believe that adjusting the desk by

himself would be in the least bit dangerous because each part was a smaller piece, the

boards were connected with a simple screw-plate, and Mr. Jones had already

familiarized himself with how the shelf brackets worked because he was able to

practice a couple of times with the document-organizing shelf. This is why Mr. Jones

did not believe raising his workstation by himself would be a safety concern. Mr.

Jones thought about waiting longer for someone to come and adjust the desk for him,

but then he remembered how Prince, the Equal Opportunity Office contact, stated she

would update him on the process, when she, in fact, never told him that she had sent

the questionnaire to his doctor, or that the deadline to turn in such document was

March 16, 2017. Mr. Jones thought of how it took nearly three weeks for the request

to elevate his workstation to be approved, even though medical documentation was not

needed to make a determination.

               46.   Lastly, Mr. Jones alleges that he thought of how, on the date of his

interview, February 8, 2017, there was a two-by-two feet area of tile that was broken,

loose, or missing, and how, a whole five weeks later, there was still an unfinished,

dangerous floor out in the common walkway.


                                           27
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 28 of 54




              47.    Mr. Jones alleges that, based on all these experiences, there was

no reason for him to believe that someone would be coming anytime soon to fulfill his

disability accommodation request for an elevated work platform, which would relieve

him from the severe and constant pain and enable him to be a more productive worker.

After researching what adjusting the work platform would entail and finding the

process quite simple, and considering the facts stated above, Mr. Jones decided to

adjust the workstation by himself. To adjust the desk, he needed a screwdriver. Mr.

Jones didn’t have a toolbox in his car that day, so he began thinking about which

co-worker of his would be most likely have one in the car. Mr. Jones decided to ask

the Team Lead for the Yellow Team, Daniel (Dan) Harkness (hereinafter referred to as

“Harkness”), Pediatric Specialty Scheduler. Mr. Jones then walked over to his desk,

waited for a break in his conversation with another co-worker and asked, “Hey, Dan,

do you maybe have a toolbox or a screwdriver in your car or something?” He replied,

“Yes...Actually, no, I have my wife’s car today. What for?” Mr. Jones responded quite

excitedly because Mr. Jones was working towards a way that he wouldn’t be in pain

anymore, “It’s so I can adjust my desk height. I requested that it be changed, but I just

realized today that it’s super easy to do! You just needs a Phillips (screwdriver) to

loosen a couple plate covers connecting the boards, then lift that board section off, and

then pull off the shelf brackets and hook them in where you want them.” Dan moved


                                           28
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 29 of 54




his fingers along the underside of the desk where Mr. Jones told him a screw-plate was,

and he said, “Oh yeah, I guess there are, huh?” Mr. Jones then asked him, “I guess, do

you maybe know of anyone else who might have a screwdriver then?” As it was

already nearing 2:30 p.m., Dan replied, “Patience is a virtue my friend, don’t worry

about it. Just bring one tomorrow and do it.” Then the co-worker who sat in the

cubicle next to Dan, who was conversing with him prior to his questions, Carrie Cetina

(hereinafter referred to as “Cetina”), Pediatric Specialty Scheduler, suggested, “Hey,

why don’t you just go and ask one of the guys upstairs for one (a screwdriver)?” Mr.

Jones answered, “Oh yeah! That’s a great idea! Thanks.” Mr. Jones then went upstairs

and asked a tradesman if he could borrow a screwdriver, who willingly let him borrow

a screwdriver.

              48.    Mr. Jones alleges that this conversation is remarkably important.

This is because Mr. Jones explained in detail how to adjust the height of the work

desk, how it required a screwdriver, how you had to set the boards down on the floor in

order to move the shelf brackets up, and then put it back together. And, even after Mr.

Jones told them all that was involved in the process, both co-workers did not see a

problem with it. However, it’s not just that they didn’t have any concerns about it, but

that they actually made statements which clearly demonstrate encouragement for him to

do it. Harkness told Mr. Jones to “bring a [screwdriver] tomorrow and do it,” and


                                           29
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 30 of 54




Cetina suggested that Mr. Jones go upstairs to get a screwdriver, which, given the

context, inherently indicates that she viewed his intent to obtain the tool in order to

adjust his workstation in a favorable manner. Harkness, being the Team Lead for the

Yellow Team, is in a position of knowledge, trust, and authority. In fact, Harkness was

one of the two individuals who interviewed Mr. Jones for his former position. If

Harkness, an employee of the office for several years, a Team Lead, and an individual

who is trusted enough to select new staff members, did not know, or did not believe

that Mr. Jones’ adjusting his work desk in the way which Mr. Jones described was

considered dangerous, or against office policy, then how was someone who had barely

worked there a month, like himself, supposed to know that to do so would be

considered dangerous or against office policy?

              49.    Mr. Jones alleges that, after borrowing a screwdriver from a

tradesman who was working upstairs, he prepared to begin adjusting his desk. There

were three workstation boards, a left, a middle, and a right. Mr. Jones moved

everything that was on the left and middle workstation boards, either to the right board

or removed it from his workstation completely. Mr. Jones then proceeded by loosening

the screw-plate that connected the left and middle boards. The left board was then

completely unconnected and Mr. Jones set it down on the floor. Mr. Jones then

maneuvered the shelf brackets that were supporting the left board, and raised them


                                            30
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 31 of 54




approximately twelve inches. Mr. Jones did not set the left board back on the shelf

brackets, as the board would not have been securely fastened. Mr. Jones then crawled

under the workstation, with his back pressed up against the middle board, and removed

the screw-plate that was in the far deep corner. Mr. Jones then proceeded to remove

the screw-plate connecting the middle board and the right board. Mr. Jones did this

because he needed to raise the middle board in order to secure the left board to it.

After that, Mr. Jones laid the middle board down while Mr. Jones adjusted the shelf

brackets and the far deep corner screw-plate to the appropriate height, and then Mr.

Jones gently placed the middle board back to rest on the two shelf brackets and the far

deep corner screw-plate. Mr. Jones then immediately, but carefully, crawled under the

middle board and screwed the plate and the board together. This far deep corner

screw-plate also served as a supporting function, like the shelving brackets did. It was

at this point that his Team Lead, Todd, returned from her meeting.

              50.     Mr. Jones alleges that as Todd came into his view, he could see a

look of concern on her face. Although worried, she nicely said, “Oh Bjorn, I wish you

would have asked me before doing that. I’m not really sure we should be doing that.”

She paused to think and then still very kindly finished with, “Okay, don’t do any more,

let’s just leave it how it is, and I’ll go talk with Anne about it.”




                                              31
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 32 of 54




              51.    Although Mr. Jones was surprised that she treated his adjusting

the workstation by himself as such a big deal, Mr. Jones heeded her word and backed

away, standing seven or eight feet from the middle board of the workstation.

              52.    Mr. Jones alleges that, after a couple minutes passed, Laveder, his

head supervisor, suddenly appeared at his side and abruptly said, “So, we can’t be

doing this.” He was startled by her physical approach, but by her verbal approach as

well. It was almost like Mr. Jones was in elementary school again and Mr. Jones was

being spoken to like a misbehaved child. His body and mind began to respond as if

they were threatened. Mr. Jones explained to her that he felt the accommodation

request was taking too long to be approved and fulfilled, stressing the fact that he was

just hurting too much to keep going without the accommodation of an elevated work

platform. She responded by telling him that he shouldn’t be doing the adjustment

himself, and that it was a safety hazard which violated OSHA (Occupational Safety

and Health Administration) standards.

              53.    At that point, Mr. Jones’ voice became timid and his jaw began to

quiver with anxiety, while he explained that he had just discovered it was so easy to

adjust, and so he thought it would be okay to elevate the work platform by himself. He

looked down and away because he needed to think for a little bit, and a few seconds




                                           32
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 33 of 54




later, as Mr. Jones turned to the right side of his desk, Todd, Hilleboe, and Laveder,

were all facing him.

              54.      Although Mr. Jones honestly felt like he was making a reasonable

decision by adjusting his workstation by himself so he could be in less pain and be a

more productive employee, Mr. Jones became embarrassed because the four of them

were standing in the middle of the office, and the three of them were talking to him

about safety standards and how the accommodations process takes time. Mr. Jones

didn’t get why he wasn’t taken into another room to talk to about him adjusting the

desk. In the work at the office, part of the job was to protect the personal health

information of all the patients, and Mr. Jones didn’t understand why he wasn’t

afforded that same respect, because clearly his adjusting the desk had to do with his

disability accommodations.

              55.      Mr. Jones alleges that, in the moment where he was forbidden to

further try to elevate his work platform by himself in the middle of the office with three

supervisors standing right near him, he was experiencing embarrassment, fright,

anxiety, and pain, to the point that he began to weep and have an asthma attack, also in

front of everybody, which made him feel further shame and humiliation.

              56.      Mr. Jones alleges that he began to cry, partly because he noticed

there were a lot of people looking at him and he became embarrassed. Mr. Jones also


                                             33
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 34 of 54




felt ashamed because he was being reprimanded in front of everybody, by all three of

them, and it was only because Mr. Jones was trying to stick up for himself and his need

for accommodations. Mr. Jones sincerely wished they could have moved to another

room so he wouldn’t be crying in front of all of his co-workers, but if he started to

move away or if he asked to move to a different room, he didn’t want it to look like he

was just not strong enough to handle it, and as if he were running away. Mr. Jones was

embarrassed to stay, and it would’ve been just as embarrassing to leave. There were

several places to go where the group could’ve gone to be in private, because there was

a conference room right by his cubicle, in addition to Laveder’s office. Mr. Jones

wished that they would’ve been more understanding and sensitive about the situation.

Mr. Jones felt completely vulnerable.

              57.    Mr. Jones alleges that, eventually, they moved the conversation a

little ways away from his cubicle and more towards the receptionist area of the office,

but it was still in the main office area and plenty of co-workers and even patients on

the phone calls with his coworkers would have been able to hear or see him. His

feelings of shame grew, because even though Mr. Jones knew he was severely

disabled, he also knew that many other people just looked at him as weak, mentally or

physically, or both. This is why Mr. Jones was so embarrassed when he was asked to




                                            34
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 35 of 54




stop and there were three managers talking to him in front of everyone, and this is why

Mr. Jones was hurting so much emotionally, that Mr. Jones was still actively crying.

              58.    Mr. Jones tried to express himself by saying that he felt like his

needs related to his disability weren’t being met like they should have, and he told

them that he knew they cared about him, but that the person who really cares most

about him, is him. Mr. Jones added that he needed to keep working to provide for his

family, and that the Red Team needed him to stay caught up with appointment and

diagnostic scheduling, and that’s why he adjusted the desk once he realized how

simple it was. He also told them about where the MAs work over at the Cardiology

Clinic, and at their receptionist area, every single workdesk had the exact same chair

that Mr. Jones had requested for an accommodation in order to support his back. Mr.

Jones explained that he could not understand why there was a whole group of people,

not just in the Department, but within the specific Division, Clinical Enterprise, who,

despite the reasonable likelihood that the great majority did not have a disability, were

able to enjoy the comfort of the chairs, and he, with a severely limiting and terribly

painful disorder, was denied a disability accommodation request upon the grounds that

he needed to submit medical documentation.

              59.    Mr. Jones alleges that one of them asked him if he could just use

one of the vacant workstations for the rest of the day, which, to him, was a completely


                                            35
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 36 of 54




ridiculous question, since the whole reason why he started to adjust his own

workstation was because he was in so much pain with his workstation so low. Mr.

Jones explained to them that he really couldn’t use another low desk because he would

be in too much pain. After that, one of them asked him asked whether he would be

able to work at the receptionist’s top counter, which was higher than the workstations,

but was only about twelve inches deep, which would mean that there would only be

space for the computer monitor and the keyboard, and then all of his arms would have

had to have been held in the air without any resting place. Mr. Jones alleges he simply

explained that his arms, neck, and back wouldn’t be able to handle that either. Mr.

Jones thought it would be pretty clear to understand that if he were in pain because his

workstation was too low and his forearms have support, that it would be just as bad, or

even worse, to have a higher workstation with absolutely no support.

              60.    Mr. Jones alleges Vanessa Hilleboe and Laveder then discussed

about who they might talk to in order to request a facilities worker to come and finish

adjusting the workstation. Interestingly, they even brought up that it might be possible

for him to finish adjusting the workstation, but that they would just have a facilities

worker come by later that night to ensure that his workstation was “structurally stable

and safe.” Todd offered him words of comfort, calmly stating, “It’s gonna be okay.

We’ll do everything that we can do to get this taken care of. I had no idea it was that


                                            36
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 37 of 54




painful for you, I’m sorry.” Through his crying, Mr. Jones thanked Todd. Laveder

then said that she was going to go upstairs and see if one of the tradesmen would be

able to come down and finish it up.

              61.    A couple minutes later, Laveder returned with the news that the

tradesmen upstairs were not University of Utah employees, but rather an independent

company, so they could not come down to finish or inspect the workstation prior to

him working in it again. She then explained, “So it’s already almost three o’clock, and

I don’t think we’re gonna be able to get a facilities worker over here soon enough for

you to work, so why don’t you go home, and hopefully it will have gotten done by

tomorrow.” Mr. Jones said, “Okay, sounds good,” and continued with “and I actually

would really like to go to my parents’ house tonight, and I want to take my (personal)

chair home so I can be comfortable there.” Laveder then affirmed what Mr. Jones had

said, and then Hilleboe said, “I wonder if we could get a facilities worker to bring over

a chair from that clinic for tomorrow.” Mr. Jones alleges he stated he would be willing

to go before work the next day and get one to bring it over, to which Laveder

responded, “No, it’s okay, we’ll handle it.” Mr. Jones then went back to his desk,

grabbed his daily backpack, and wheeled his personal chair all the way out to the car,

leaving for the day at 2:55 p.m.




                                           37
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 38 of 54




              62.    That night, Mr. Jones did not hear anything from any supervisor

and so he assumed he would be going into work the next day, on Thursday, March 23,

2017. That morning, Mr. Jones arrived to find his work desk just the way he was

asked to leave it the day before, and it was apparent that no chair had been brought

over from the other building to accommodate his disability. Hilleboe saw him arriving

and walked over to him and said, “So we don’t know exactly what’s going on with

your stuff today, so maybe you could just hang out over there until we get things

figured out.” The location of “over there” was one of the vacant cubicles. The cubicle

did not have a comfortable place for him to sit in, and so he went out to his van, rolled

in his personal chair, and began to wait as he had been instructed.

              63.    After about fifty or so minutes, Todd came over to him and let him

know that Laveder wanted to speak with them in her office. In her office, Laveder

stated, “So we really don’t know when your stuff is going to be ready, so we don’t

really see a point for you to have to be here.” Mr. Jones completely understood and he

said, like Mr. Jones often does in conversation, “Okay, sounds good.” At this time,

Mr. Jones did not make any inquiry as to whether the hours for which he was going

were going to be paid or unpaid. However, it did make sense in his mind that it would

be paid, because it was they who had not fulfilled the disability accommodations.




                                           38
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 39 of 54




                 64.   At home, a little later that afternoon, Mr. Jones couldn’t remember

if he had clocked out for the day or not, so he logged into the timecard program,

Kronos. Mr. Jones alleges that it was there that he saw that for that same day,

Thursday, the one where Mr. Jones arrived for an hour and then was asked to leave,

that he had received seven hours of “ADMIN LEAVE PAY,” in contrast to what he

had received before when he left home early, “UNPAID LEAVE UNEXCUSED.” Mr.

Jones was grateful to Laveder for giving him those paid hours, because it truly was not

his fault that he could not work. Laveder choosing to give him Administrative Leave

Pay demonstrates that, at that moment, she believed his inability to work on Thursday

was due to a legitimate reason, enough that she would grant him seven full hours of

paid time off.

                 65.   Mr. Jones alleges that, although his shame and embarrassment

from being singled out for trying to accommodate himself in order to work with his

disability, was still there from the day before, he left on Thursday feeling like his

disability situation was finally being understood and that he was going to have the

opportunity to work with substantially less pain. He soon found out that both of those

things were not going to happen.

                 66.   Mr. Jones alleges that later that same day, on Thursday March 23,

2017, at about 6:00 p.m., he received an email from Nick Snow (hereinafter referred to


                                             39
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 40 of 54




as “Snow”), Peds HR Operations Manager, stating that Mr. Jones had been “Released

from Employment.” Snow then listed a reason for his termination, stating: “This

release from probationary employment is based on your unauthorized dismantling of

your work desk, which rendered your work area unusable, in addition to your

disruptive behavior when asked to stop. You have demonstrated behavior that is not

consistent with the PROMISE Standards. This type of behavior will not be tolerated.”

The termination of employment email also advised that Mr. Jones that he should speak

with his supervisor, Laveder, about coming to retrieve his personal items and return his

ID badge.

              67.    Mr. Jones alleges that, on Friday afternoon, with Laveder’s

approval, he gathered his things, and then returned his ID badge. He noticed two

things that didn’t surprise him, but are worth mentioning, (1) his workstation, the one

that was allegedly so dangerous because Mr. Jones had “dismantled” it, was still

dismantled, exactly the way he left it; and (2) the unfinished floor, the one that had

been damaged and posed a serious safety hazard since at least the date of his job

interview six weeks prior, was still there, unfinished as always.

              68.    The day after Mr. Jones received notice of his firing through

email, he went in and spoke to the Equal Opportunity Director, Sherrie Hayashi

(hereinafter referred to as “Hayashi”), and she stated with regards to adjusting the


                                            40
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 41 of 54




height of workstations for disability accommodations, “We can do those REALLY

fast.” Mr. Jones even has this on tape.

             69.    If the University of Utah claims that his crying was “disruptive

behavior”, Mr. Jones alleges that other employees, including many managers, speak

boisterously across the room to each other, the loud machines of the tradesmen who

came to work on the tile floor, and he mentions the weeks-long construction of the

floor directly above the Pediatric Patient Scheduling Office, which included extended

length jackhammer noises, loud sounds like gunshots, etc.

             70.    Mr. Jones alleges that the University’s decision to terminate his

employment caused him to lose wages and benefits, damaged his employability, and

exacerbated his impairments. Mr. Jones will refer to these circumstances as his

mistreatment, however, technically, his mistreatment began to occur well before that

when his disability accommodation request was disregarded. His physical and

emotional symptoms were/are:

                    a.     For about three weeks after his employer’s decision to

      terminate his implement, Mr. Jones had to deal with persistent physical and

      mental feelings of anxiety. Although Mr. Jones have periodic anxiety issues

      before, those have been limited to the stomach and lungs, where much of the




                                          41
Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 42 of 54




  problem could come from asthma. However, the anxiety issues after his

  employer’s mistreatment of him were clearly different.

                b.     As anxiety and depression are linked, his doctor also

  temporarily increased the dose of his antidepressant by 50% to help cope with

  this trauma, as she could see that it was a major struggle.

                c.     Furthermore, although Mr. Jones has not had insomnia for

  five years since he was prescribed sleep medicine, for a whole week after his

  mistreatment, Mr. Jones was only able to sleep a few hours a night, and that only

  changed because his doctor increased his medication temporarily by 33% to try

  and help with his insomnia. He was worrying about his family’s economic

  situation, and the way his unjustly tainted work history might influence future

  employment.

                d.     Despite his doctor prescribing a hefty dose of sleep

  medicine, Mr. Jones had several nightmares that forcefully woke him up from

  sleep in the month after his mistreatment. The three most notable were: (1) a

  scene where his two-year old son kept running away from him and he kept

  saying, “I don’t love you daddy, I don’t love you”; (2) a scene where Mr. Jones

  was lying face up on the ground, he couldn’t breathe and he kept gasping for air,

  and one of his best friends from high school and college was looking down at


                                       42
Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 43 of 54




  him, pointing his finger and laughing at him, then he awoke, breathing heavily,

  and he had to use his rescue inhaler to get it somewhat under control; and (3) a

  scene of him reliving his humiliation and pain where he was confronted by three

  managers in front of the whole office.

                e.     Mr. Jones had episodes where he became dizzy and a little

  off balance, and four times while standing, Mr. Jones had to immediately find a

  place to sit down. Mr. Jones has never had unexplained dizzy spells before.

                f.     For about two weeks after his mistreatment, Mr. Jones also

  experienced an unexplained muscle twitch in the right side of his neck. This

  symptom started with the twitches very close to each other in an episode, but

  then, as time went on, they became further apart, eventually stopping about a

  month after the episodes began.

                g.     The termination has also stricken a blow to his educational

  endeavors, as he had been approved to take leave to attend a law school semester

  capstone week in Minnesota the week following the mistreatment. Mr. Jones

  was feeling so ashamed, depressed, and humiliated, that he was completely

  scared of being alone for a week, and particularly driving in such an emotional

  and physical state for over 1,250 miles, from Friday night to Sunday morning.

  The Director of his law school program told him that he may have to redo his


                                      43
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 44 of 54




       whole law school semester for missing the week, and that she would have to ask

       his professors to see if they would approve him from missing the capstone week.

       Mr. Jones had to wait a whole ten days without knowing whether he would have

       to redo a whole semester, and to make it worse, the Director had told him, “As

       of now, I believe you will need to redo the semester, unless your professors

       report back to me that they feel you have achieved well enough in the class so

       far for your absence to not be a major problem with satisfactorily learning the

       material.”

                                CAUSES OF ACTION

                        FIRST CAUSE OF ACTION
               FAILURE TO ACCOMMODATE UNDER THE ADA
                     AND/OR REHABILITATION ACT

              71.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 70 above as if alleged in full herein.

              72.    Plaintiff was an employee with a disability and a qualified

individual with a disability.

              73.    Plaintiff requested reasonable accommodations.

              74.    The University of Utah failed to afford Plaintiff reasonable

accommodations in a timely or complete manner.




                                            44
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 45 of 54




               75.   The University of Utah, through the actions of Plaintiff’s

supervisors, violated Title 42, Chapter 126, Subchapter 1, Sections 12112, subjections

(a) and (b)(5) of the ADA and ADAAA by failing to make reasonable accommodations

to the known physical limitations of Mr. Jones, an individual with a disability, who

was an employee.

               76.   Furthermore, on information and belief, Mr. Jones alleges that, as

the University of Utah maintains a contract of at least $10,000 with a federal entity,

then the University is subject to the requirements of Section 504 of the Rehabilitation

Act of 1973.

               77.   Although accommodations based on the ADAAA is based on a

“reasonable time frame,” giving no exact definition, Section 504 of the Rehabilitation

Act does speak to what a reasonable time frame is. “Requests for reasonable

accommodations must be processed within a reasonable period of time. What

constitutes a reasonable period will depend upon the specific circumstances. However,

in general, if supporting medical documentation is not needed, that timeframe should

not be longer than five to 10 business days. If supporting medical documentation is

needed, or if special equipment must be ordered, that timeframe should not exceed 30

calendar days, unless there are extenuating circumstances beyond the control of the

contractor”. (C.F.R. § Title 41, Subtitle B, Chapter 60 Part 60-741, Appendix B(8).)


                                           45
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 46 of 54




              78.    The requests made by Mr. Jones were simple and straightforward,

and there was no need for medical documentation. This is proven by the fact that the

University of Utah did eventually, after significant delay, approve the accommodation

request without documentation. However, the accommodation was never

implemented. Neither was there special equipment needing to be ordered, as the item

of accommodation was already being utilized by Plaintiff, and solely an adjustment to

elevate the workstations table twelve inches higher was needed. Mr. Jones alleges that,

in accordance with Section 504, the reasonable accommodation was not processed

within a reasonable period of time, as the timeframe listed for the processing of

requests where medical documentation is not needed, should be no longer than five to

10 business days. This standard was indisputably not met, as 19 business days had

passed from the day the request for accommodation was received, and the day Mr.

Jones was no longer employed by the University of Utah. And to further demonstrate

the request was not met, a total of 28 calendar days had passed from the day of the

request for accommodation was received, and the day Mr. Jones was no longer

employed by the University of Utah. Clearly, if the time to process the accommodation

request almost passed the 30-day reasonable time frame for requests which are

complex and time-taking, such as ordering new equipment, then the simple request Mr.

Jones initiated was not processed within a reasonable time frame.


                                           46
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 47 of 54




              79.    Likewise, the University of Utah has violated Section 11212 of

the ADAAA, and Section 504 of the Rehabilitation Act of 1973, by failing to fulfill the

requirement to make reasonable accommodations to the known physical or mental

limitations of a qualified individual with a disability, and would surely fail to prove

that the accommodation would impose an undue hardship on the operation of the

business of such covered entity, as there are tens of individuals in the same

sub-department of the organization, that were able to use the identical chair Mr. Jones

requested, although he was the one who requested such a chair because of a disability.

Providing the chair which Mr. Jones requested would not have constituted an undue

hardship, because there were already so many employees in the same sub-department

who enjoyed the chairs at issue.

              80.    Therefore, the University of Utah, having violated Section 11212

of the ADAAA, and having failed to fulfill the reasonable timeframe requirement for

reasonable accommodations through Section 504 of the Rehabilitation Act of 1973, is

subject to damages to the fullest extent that pertinent laws allow.

                         SECOND CAUSE OF ACTION
                    DEFENDANT DISCRIMINATED AGAINST
                    PLAINTIFF BECAUSE OF HIS DISABILITY

              81.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 80 above as if alleged in full herein.


                                            47
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 48 of 54




              82.     In order to establish a claim of discrimination based on disability,

Plaintiff must allege facts which establish, or tend to establish, that: (1) he is disabled

in that he has an impairment which is substantially limiting in a major life activity; (2)

he was otherwise qualified in that he could perform the essential duties of the position

he held or desired, with or without reasonable accommodation; (3) Defendant

subjected him to an adverse action and; (4) the circumstances surrounding the adverse

action give rise to an inference of discrimination. Carter v. Pathfinder Energy Servs.,

Inc., 662 F.3d 1134, 1142 (10th Cir. 2011); accord Zwygart v. Bd. of Cnty Comm’rs,

483 F.3d 1086, 1090 (10th Cir. 2007).

              83.     As set forth above, Plaintiff is a person with a disability.

              84.     As set forth above, Plaintiff was qualified to perform the essential

duties of the position he held or desired, with or without an accommodation.

              85.     In order to establish the third element of a prima facie case,

Plaintiff alleges that Defendant subjected him to an adverse employment action.

              86.     Plaintiff alleges Defendant subjected him to an adverse

employment action. An adverse employment action includes “significant change in

employment status, such as hiring, firing, failing to promote, reassignment with

significantly different responsibilities, or a decision causing a significant change in

benefits”. Piercy v. Maketa, 480 F.3d 1192, 1203 (10th Cir. 2007) (internal quotation


                                             48
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 49 of 54




omitted). Plaintiff alleges Defendant took adverse action against him on March 23,

2017 when it terminated his employment.

              87.     Plaintiff’s allegations satisfy the third element of his prima facie

case.

              88.     To establish the fourth element of a prima facie case, Plaintiff

alleges that the circumstances surrounding the adverse action give rise to an inference

of discrimination. Potential circumstances that support an inference of discrimination

include, but are not limited to: (1) disparate treatment which but for the employee’s

protected trait would be different, International Union v. Johnson Controls, Inc., 499

U.S. 187, 200 (1991); or (2) evidence that the protected trait actually motivated the

employer’s decision. Phillips v. Martin Marietta Corp,. 400 U.S. 542, 544 (1971).

              89.     Plaintiff alleges his disability and his effort to accommodate

himself support an inference that Defendant wrongfully terminated his employment

because of his disability.

              90.     Plaintiff’s allegations satisfy the fourth element of his prima facie

case.

              91.     Plaintiff’s allegations state a prima facie claim of discrimination

on the basis of disability.

                       THIRD CAUSE OF ACTION
               DEFENDANT RETALIATED AGAINST PLAINTIFF

                                             49
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 50 of 54




              92.    Plaintiff incorporates by this reference all allegations listed in

paragraphs 1 through 91 above as if alleged in full herein.

              93.    In order to establish a claim of retaliation, Plaintiff must allege

facts which establish, or tend to establish, that: (1) he engaged in protected opposition

to discrimination; (2) contemporaneous with or subsequent to the protected activity,

Defendant subjected him to an adverse employment action; and (3) there is a causal

connection between the protected activity and the adverse employment action. See

Argo v. Blue Cross and Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006)

(citing Burlington N. & Santa Fe Ry. Co. v. White, 126 S.Ct. 2405, 2414-15 (2006)).

              94.    Plaintiff may establish the first element in several ways. Plaintiff

may establish the first element by alleging that he requested a reasonable

accommodation. See Wehrley v. American. Fam. Mut Ins. Co.,513 F.App’x 733, 740

(10th Cir. 2013) (citing Jones v. U.P.S., Inc., 502 F.34 1176, 1194 (10th Cir. 2007)).

              95.    Plaintiff alleges that, in February and March 2017, he requested to

be accommodated.

              96.    Plaintiff’s allegations satisfy the first element of his prima facie

case.

              97.    In order to establish the second element of a prima facie case,

Plaintiff alleges that, after he engaged in protected activity, Defendant subjected him to


                                            50
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 51 of 54




adverse employment actions. The Supreme Court has set forth the standard to be used

in determining what constitutes an adverse employment action. Specifically, the action

must be materially adverse to a reasonable employee or applicant. The Supreme Court

explained that “materially adverse” means that the harm must be significant. It also

explained that the determination must be made objectively, and thus must be measured

against how a “reasonable person” would feel or act, an employee must show that the

action “well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination”. However, the Supreme Court emphasized that whether any

given act constituted retaliation may depend upon the particular circumstances.

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).

              98.    Plaintiff alleges that Defendant took adverse action against him on

March 23, 2017, when it terminated his employment.

              99.    Plaintiff’s allegations satisfy the second element of his prima facie

case.

              100. In order to establish the third element of a prima facie case,

Plaintiff alleges a causal connection between the protected activity and the adverse

action. A “causal connection may be demonstrated by evidence of circumstances that

justify an inference of retaliatory motive, such as protected conduct closely followed by

an adverse action”. O’Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1258 (10th Cir.


                                           51
    Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 52 of 54




2001) (quoting Burrus v. United Tel. Co. of Kansas Inc., 683 F.2d 339, 343 (10th Cir.

1982)). In the instant case, just a few days separated Plaintiff’s request for an

accommodation and his termination. This supports the inference that Defendant

suspended Plaintiff because of his requests for accommodation.

               101. Plaintiff’s allegations satisfy the third element of his prima facie

case.

               102. Plaintiff’s allegations state a prima facie claim of unlawful

retaliation.

                                       IV. DAMAGES

               103. Mr. Jones alleges Defendant’s actions and inactions have caused

him various losses, injuries and other damages, including lost wages, lost benefits,

damages to his employability and emotional distress.

                                  PRAYER FOR RELIEF

               WHEREFORE, Plaintiff prays for judgment against Defendant and seeks

the following relief:

               1.       A declaration and judgment determining that the Defendant

                        violated applicable laws and are, therefore, liable to Mr. Jones for

                        damages equal to his lost wages, lost employment benefits, and

                        other compensation which was denied or lost to Mr. Jones as a


                                              52
Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 53 of 54




              result of the Defendant’s violations of Title II of the ADA and the

              Rehabilitation Act;

        2.    For prejudgment interest on his lost wages;

        3.    For Mr. Jones’ reasonable attorneys’ fees, and any other costs of

              the action;

        4.    For post-judgment interest on all amounts awarded to Mr. Jones

              herein accruing from the date of judgment to the date of

              satisfaction of judgment awarded herein; and

        5.    For such other and further legal and equitable relief as this Court

              deems appropriate under the circumstances.

        DATED this 21st day of February, 2020.



                                     /s/ David J. Holdsworth
                                    David J. Holdsworth
                                    Attorney for Plaintiff




                                     53
   Case 2:20-cv-00116-CW-DAO Document 3 Filed 02/24/20 Page 54 of 54




                                       VERIFICATION

              Bjorn Jones, being first duly sworn, upon his oath, deposes and says that

he is the Plaintiff in the above-entitled action, that he has read the foregoing

COMPLAINT and understands the contents thereof, and the allegations made therein

are true of his own knowledge, except as to those matters alleged on information and

belief which he believes to be true.




                                           ________________________________
                                           Bjorn Jones


              SUBSCRIBED AND SWORN to before me, a Notary Public, this ____

day of February, 2020.



                                           ___________________________________
                                           NOTARY PUBLIC

MY COMMISSION EXPIRES:                     RESIDING AT: _____________________

                                           ___________________________________
